Kaye Scholer LLP 1999 Avenue of the Stars, Suite 1700 Los Angeles, California90067-6048 310 788-1000 Fax 310 788-1200 www.kayescholer.com June 14, 2010 John Reynolds United States Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Hythiam, Inc. Registration Statement on Form S-1 Filed on April 19, 2010 File No. 333-166289 Dear Mr. Reynolds: Reference is made to the Registration Statement on Form S-1 (the “Registration Statement”) filed by Hythiam, Inc. (the “Company”) on April 19, 2010.The Company has authorized us to respond to the comments raised by the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) in recent correspondence and telephone conversations. As previously discussed, there is submitted herewith in electronic format for filing with the Commission, Amendment No. 3 to the Registration Statement which modifies the agent’s compensation and files the remaining exhibits. In addition to the above changes, the Registration Statement includes some additional minor revisions. A marked copy of the amended Registration Statement is being provided to you for ease of review. We hope that this letter is responsive to your comments and resolves all open issues.If you have any questions or require further information, please feel free to call me. Sincerely, Glenn D. Smith, Esq. KAYE SCHOLER LLP GDS:rb Enclosure
